Exhibit 10.3

 

EXECUTION VERSION

 

EXELA TECHNOLOGIES, INC.

 

DIRECTOR NOMINATION AGREEMENT

 

This Director Nomination Agreement (this “Agreement”) is made as of July 12,
2017, between Exela Technologies, Inc., a Delaware corporation (the “Company”),
and the stockholder party hereto (the “Stockholder”).  Unless otherwise
specified herein, all of the capitalized terms used herein are defined in
Section 3 hereof.

 

WHEREAS, the Company has agreed to permit the Stockholder, or its permitted
assignees, as applicable, who, together with its Affiliates, Beneficially Own
approximately 21.5% of the issued and outstanding shares of common stock, par
value, $0.0001 per share, of the Company (the “Common Stock”), at the Effective
Time to designate up to two persons for nomination for election to the board of
directors of the Company (the “Board”) on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.              Board of Directors.

 

(a)           Subject to the terms and conditions of this Agreement, from and
after the Effective Time and until a Termination Event (as defined below) shall
have occurred, the Stockholder, or its permitted assignees, as applicable, shall
have the right to designate up to two (2) persons to be appointed or nominated,
as the case may be, for election to the Board (including any successor, each, a
“Nominee”) by giving written notice to the Company not later than ten (10) days
after receiving notice of the date of the applicable meeting of stockholders or
equityholders provided to the Stockholder, or its permitted assignees, as
applicable; provided, however, the initial Nominees shall be appointed as set
forth in Section 1(b).

 

(b)           The Company shall take all necessary and desirable actions within
its control such that, as of the Effective Time (i)  two (2) existing Directors
resign or are removed from the Board (ii) Matthew H. Nord shall be appointed as
a Class C Director with a term ending at the 2020 Annual Meeting of Stockholders
and Joshua M. Black shall be appointed as a Class B Director with a term ending
at the 2019 Annual Meeting of Stockholders and (iii) the size of the Board is
set at eight (8) Directors.

 

(c)           Subject to the terms and conditions of this Agreement, from and
after the Effective Time and until a Termination Event shall have occurred, the
Company will, as promptly as practicable, take all necessary and desirable
actions within its control (including, without limitation, calling special
meetings of the Board and the stockholders and recommending, supporting and
soliciting proxies), so that:

 

(i)            for so long as the Stockholder (together with its Affiliates and
permitted assignees) Beneficially Own a number of shares of Common Stock equal
to or greater than 15% of the total number of shares of Common Stock issued and
outstanding

 

--------------------------------------------------------------------------------


 

(on a non-fully diluted basis) of the total number of shares of Common Stock
issued and outstanding (on a non-fully diluted basis), the Stockholder, or its
permitted assignees, as applicable, shall have the right to nominate, in the
aggregate, a number of Nominees equal to two (2) less the number of Stockholder
Directors who are not up for election; and

 

(ii)           for so long as the Stockholder (together with its Affiliates and
permitted assignees) Beneficially Owns a number of shares of Common Stock equal
to or greater than 5% of the total number of shares of Common Stock issued and
outstanding (on a non-fully diluted basis) but fewer than 15% of the total
number of shares of Common Stock issued and outstanding (on a non-fully diluted
basis), the Stockholder, or its permitted assignees, as applicable, shall have
the right to nominate, in the aggregate, a number of Nominees equal to one
(1) less the number of Stockholder Directors who are not up for election.

 

(d)           The Company shall take all actions necessary to ensure that:
(i) the applicable Nominees are included in the Board’s slate of nominees to the
stockholders of the Company for each election of Directors; and (ii) each
applicable Nominee up for election is included in the proxy statement prepared
by management of the Company in connection with soliciting proxies for every
meeting of the stockholders of the Company called with respect to the election
of members of the Board, and at every adjournment or postponement thereof, and
on every action or approval by written consent of the stockholders of the
Company or the Board with respect to the election of members of the Board.

 

(e)           If a vacancy occurs because of the death, disability,
disqualification, resignation, or removal of a Stockholder Director or for any
other reason, the Stockholder, or its permitted assignees, as applicable, shall
be entitled to designate such person’s successor, and the Company will, within
ten (10) days of such designation, take all necessary and desirable actions
within its control such that such vacancy shall be filled with such successor
Nominee.  Notwithstanding anything to the contrary, the director position for
such Stockholder Director shall not be filled pending such designation and
appointment, unless the Stockholder, or its permitted assignees, as applicable,
fails to designate such Nominee for more than fifteen (15) days, after which the
Company may appoint a successor Director until the Stockholder, or its permitted
assignees, as applicable, makes such designation.

 

(f)            If a Nominee is not elected because of such Nominee’s death,
disability, disqualification, withdrawal as a nominee or for any other reason,
the Stockholder, or its permitted assignees, as applicable, shall be entitled to
designate promptly another Nominee and the Company will take all necessary and
desirable actions within its control such that the director position for which
such Nominee was nominated shall not be filled pending such designation or the
size of the Board shall be increased by one and such vacancy shall be filled
with such successor Nominee within ten (10) days of such designation. 
Notwithstanding anything to the contrary, the director position for which such
Nominee was nominated shall not be filled pending such designation and
appointment, unless the Stockholder, or its permitted assignees, as applicable,
fails to designate such Nominee for more than thirty (30) days, after which the
Company may appoint a successor nominee who may serve as a director if duly
elected until the Stockholder, or its permitted assignees, as applicable, makes
such designation.

 

2

--------------------------------------------------------------------------------


 

(g)           The Company shall pay the reasonable, documented out-of-pocket
expenses incurred by each Stockholder Director in connection with his or her
services provided to or on behalf of the Company, including attending meetings
or events attended explicitly on behalf of the Company at the Company’s request.

 

(h)           In accordance with the Company’s Bylaws, the Board may from time
to time by resolution establish and maintain one or more committees of the
Board, each committee to consist of one or more Directors.  To the extent
feasible, the Company shall notify the Stockholder, or its permitted assignees,
as applicable, in writing of any new committee of the Board to be established at
least fifteen (15) days prior to the effective establishment of such committee. 
If requested by the Stockholder, or its permitted assignees, as applicable, the
Company shall take all necessary steps to cause at least one Stockholder
Director as requested by Stockholder, or its permitted assignees, as applicable,
to be appointed as a member of each such committee of the Board unless such
designation would violate any legal restriction on such committee’s composition
or the rules and regulations of any applicable exchange on which the Company’s
securities may be listed.

 

(i)            The Company shall (i) purchase directors’ and officers’ liability
insurance in an amount determined by the Board to be reasonable and customary
and (ii) for so long as any Director to the Board nominated pursuant to the
terms of this Agreement serves as a Director of the Company, maintain such
coverage with respect to such Director; provided that upon removal or
resignation of such Director for any reason, the Company shall take all actions
reasonably necessary to extend such directors’ and officers’ liability insurance
coverage for a period of not less than six (6) years from any such event in
respect of any act or omission occurring at or prior to such event.

 

(j)            For so long as any Stockholder Director serves as a Director of
the Company, the Company shall not amend, alter or repeal any right to
indemnification or exculpation covering or benefiting any Director nominated
pursuant to this Agreement as and to the extent consistent with applicable law,
including but not limited to Article Sixth of the Second Amended and Restated
Certificate of Incorporation of the Company and Article VII of the Amended and
Restated Bylaws of the Company (whether such right is contained in the Second
Amended and Restated Certificate of Incorporation, Amended and Restated Bylaws
or another document) (except to the extent such amendment or alteration permits
the Company to provide broader indemnification or exculpation rights on a
retroactive basis than permitted prior thereto).

 

(k)           Notwithstanding anything herein to the contrary, if the
Stockholder, or its permitted assignees, as applicable, has the right to
designate one or more Nominees and either has not exercised such right or such
Nominee has not been elected as a Stockholder Director, then the Stockholder, or
its permitted assignees, as applicable, may elect at such time in its sole
discretion to designate one Board observer (regardless of how many rights to
designate such Stockholder, or its permitted assignees, as applicable, has) 
(each, a “Board Observer”) to attend and participate in all meetings of the
Board or any committees thereof, in a non-voting capacity by the giving of
written notice to the Company of such election (“Observation Election”). In
connection therewith, the Company shall simultaneously give such Board Observer
copies of all notices, consents, minutes and other materials, financial or
otherwise, which the Company provides to the Board, provided, however, that if
the Board Observer does not, upon the request

 

3

--------------------------------------------------------------------------------


 

of the Company, before attending any meetings of the Board, execute and deliver
to the Company an agreement to abide by all Company policies applicable to
members of the Board and a confidentiality agreement reasonably acceptable to
the Company, the Board Observer may be excluded from access to any material or
meeting or portion thereof if the Board determines in good faith that such
exclusion is reasonably necessary to protect highly confidential proprietary
information of the Company or confidential proprietary information of third
parties that the Company is required to hold in confidence, or for other similar
reasons. The Stockholder, or its permitted assignees, as applicable, may revoke
any such Observation Election at any time upon written notice to the Company
after which the Stockholder, or its permitted assignees, as applicable, shall be
entitled to designate a replacement Board Observer.

 

(l)            The Nominees and any nominees designated by the HGM Group may,
but do not need to qualify as “independent” pursuant to listing standards of the
Nasdaq stock market (“NASDAQ”).  All other directors of the Board other than the
Chief Executive Officer of the Company shall qualify as “independent” pursuant
to listing standards of NASDAQ.

 

Section 2.              Negative Covenants/Actions Requiring Special Approval.

 

(a)           Actions Requiring Special Approval.  Without the prior approval of
the Stockholder, or its permitted assignees, as applicable, from and after the
Effective Time until such time as when the Stockholder (together with its
Affiliates and permitted assignees) ceases to Beneficially Own a number of
shares of Common Stock equal to or greater than 15% of the total number of
shares of Common Stock issued and outstanding (on a non-fully diluted basis),
the Company shall not, and shall cause each of its subsidiaries not to, take or
omit to take, as applicable, or agree to take or omit to take, as applicable,
directly or indirectly, any of the actions enumerated in the following clauses
(i) through (x) (the “Consent Actions”):

 

(i)            any engagement by the Company or any subsidiary of the Company,
directly or indirectly, in one or a series of related transactions with (1) any
Affiliate of the Company (2) any member of the HGM Group or any of their
respective Affiliates (3) any Person that Beneficially Owns at least 10% of the
issued and outstanding Common Stock or any of such Person’s Affiliates, or
(4) any parent, child, sibling or spouse who resides with, or is a dependent of,
any Person described in the foregoing clauses (1)-(3), in each case other than
(i) those transactions set forth on Schedule 2(a) or (ii) transactions entered
into on arm’s-length terms that are approved in accordance with the Company’s
“Related Party Policy” or such successor policy; provided, however, that in
respect of a transaction pursuant to clause (ii) herein involving aggregate
consideration in excess of $10 million, the Company will deliver an opinion to
the Board as to the fairness to the Company or such subsidiary issued by an
accounting, appraisal or investment banking firm of national standing;

 

(ii)           adopting any equity incentive plan other than such plan approved
by all parties as of the Effective Time or amending such equity incentive plan
to increase the number of securities that may be granted under such plan;

 

(iii)          any issuance of equity of the Company or any subsidiary of the
Company, including any options, warrants or other securities convertible or
exchangeable

 

4

--------------------------------------------------------------------------------


 

for any equity securities other than (A) equity securities issued pursuant to an
approved equity incentive plan (B) equity securities with a fair market value of
$100 million or less (or rights, options or warrants to purchase such equity
securities) issued solely in consideration for the acquisition (by merger or
otherwise) of assets of, or equity interests in, another entity or (C) equity
securities (or rights, options or warrants to purchase equity securities) issued
to lenders, equipment lessors, other financing sources or vendors who have
provided the Company with financing or services, as applicable; provided, that
such arrangements are approved by the majority vote of the Board;

 

(iv)          any amendment to the Certificate of Incorporation, Bylaws or any
other organizational documents of the Company or any subsidiary of the Company
that either (x) adversely affects Stockholder’s, or its permitted assignees’, as
applicable, rights under this agreement or (y) has a disproportionate impact on
the interests of the Stockholder, or its permitted assignees, as applicable;

 

(v)           entrance into any line of business or a change in an existing line
of business that is unrelated to any line of business conducted by the Company
or any subsidiary of the Company as of the Effective Time; or

 

(vi)          an increase or decrease in the size of the Board (other than in
compliance with the obligations of this Agreement) or a change to the classes on
which the Board members serve.

 

Notwithstanding the foregoing, in the event that the Company has requested in
writing (consistent with Section 6) the prior approval of the Stockholder, or
its permitted assignees, as applicable, to take an action set forth in this
Section 2(a), and the Stockholder, or its permitted assignees, as applicable,
has not responded within ten (10) business days after receiving such request,
the Stockholder, or its permitted assignees, as applicable, shall be deemed to
have provided its prior approval for purposes of this Section 2(a).

 

Section 3.              Definitions.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.  For the avoidance of doubt,
Novitex Parent, L.P. is an Affiliate of Apollo.

 

“Agreement” has the meaning set forth in the preamble.

 

“Apollo” means Apollo Novitex Holdings, L.P.

 

“Beneficially Own” has the meaning ascribed to it in Section 13(d) of the
Securities Exchange Act of 1934, as amended.

 

“Board” has the meaning set forth in recitals.

 

“Board Observer” has the meaning set forth in Section 1(k).

 

5

--------------------------------------------------------------------------------


 

“Business Combination Agreement” means that certain Business Combination
Agreement, dated as of February 21, 2017, among Quinpario Acquisition Corp. 2,
Quinpario Merger Sub I, Inc., Quinpario Merger Sub II, Inc., Novitex
Holdings, Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P., HOVS LLC and
HandsOn Fund 4 I, LLC, as amended or modified from time to time.

 

“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York, New York are authorized or
required by applicable law to close.

 

“Bylaws” means the Company’s Bylaws, as in effect on the date hereof, as the
same may be amended from time to time.

 

“Certificate of Incorporation” means the Company’s Certificate of Incorporation,
as in effect on the date hereof, as the same may be amended from time to time.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Director” means a member of the Board until such individual’s death,
disability, disqualification, resignation, or removal.

 

“Effective Time” means the time immediately after the consummation of the
transactions contemplated by the Business Combination Agreement (including all
issuances of Common Stock) on the date hereof.

 

“HGM Group” means, collectively, HOVS LLC, HOVS Capital III LLC, Stern Capital
Partners LLC, Sunraj LLC, Pidgin Associates LLC, HandsOn Fund 4 I, LLC, HandsOn
Global Management LLC, Sonino LLC, Ex-Sigma LLC and Ex-Sigma 2 LLC.

 

“NASDAQ” has the meaning set forth in Section 1(l).

 

“Nominee” has the meaning set forth in Section 1(a).

 

“Observation Election” has the meaning set forth in Section 1(k).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Stockholder” has the meaning set forth in the preamble.

 

“Stockholder Director” means an individual elected to the Board that has been
nominated by the Stockholder, or its permitted assignees, as applicable,
pursuant to this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Stockholder Shares” means the number of shares of Common Stock held by the
Stockholder (together with its Affiliates and permitted assignees) (as such
number of shares may be equitably adjusted or exchanged pursuant to Section 7).

 

“Termination Event” has the meaning set forth in Section 17.

 

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of law) of Common Stock.

 

Section 4.              Assignment; Benefit of Parties; Transfer.  No party may
assign this Agreement or any of its rights or obligations hereunder and any
assignment hereof will be null and void except that the Stockholder who is
entitled to designate any Nominees hereunder may assign, in whole, but not in
part, this Agreement as part of a transfer of its Common Stock and provided that
the assignee executes a joinder agreement pursuant to which such assignee agrees
to be bound by the terms hereof as a Stockholder hereunder.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors, legal representatives and assignees for the uses
and purposes set forth and referred to herein.  Nothing herein contained shall
confer or is intended to confer on any third party or entity that is not a party
to this Agreement any rights under this Agreement.

 

Section 5.              Remedies.  The Company and the Stockholder shall be
entitled to enforce their rights under this Agreement specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in their favor.  The parties hereto agree and
acknowledge that a breach of this Agreement would cause irreparable harm and
money damages would not be an adequate remedy for any such breach and that, in
addition to other rights and remedies hereunder, the Company and the Stockholder
shall be entitled to specific performance and/or injunctive or other equitable
relief (without posting a bond or other security) from any court of law or
equity of competent jurisdiction in order to enforce or prevent any violation of
the provisions of this Agreement.

 

Section 6.              Notices.  Any notice provided for in this Agreement
shall be in writing and shall be either personally delivered, or mailed first
class mail (postage prepaid, return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the Company at the addresses set
forth below and to the Stockholder, or its permitted assignees, as applicable,
at the addresses set forth in the Registration Rights Agreement, dated as of the
Effective Time, among the Company and the stockholders party thereto.  Notices
shall be deemed to have been given hereunder when delivered personally, three
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

 

7

--------------------------------------------------------------------------------


 

Exela Technologies, Inc.

12935 N. Forty Drive, Suite 201
St. Louis, MO 63141

Telephone:  (314) 548-6200

Facsimile:  (775) 206-7966

Email:  djsrivisal@quinpario.com

 

Attention:  D. John Srivisal

 

Section 7.              Adjustments.  If, and as often as, there are any changes
in the Common Stock by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or sale, or by any other means, appropriate adjustment shall be
made in the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue with respect
to the Common Stock as so changed.

 

Section 8.              No Strict Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

 

Section 9.              No Third-Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended or shall be construed to confer upon,
or give to, any person or entity other than the parties hereto and their
respective successors and assigns any remedy or claim under or by reason of this
Agreement or any terms, covenants or conditions hereof, and all of the terms,
covenants, conditions, promises and agreements contained in this Agreement shall
be for the sole and exclusive benefit of the parties hereto and their respective
successors and assigns.

 

Section 10.            Further Assurances.  Each of the parties hereby agrees
that it will hereafter execute and deliver any further document, agreement,
instruments of assignment, transfer or conveyance as may be necessary or
desirable to effectuate the purposes hereof.

 

Section 11.            Counterparts.  This Agreement may be executed in one or
more counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the party who executed the same, but all of
such counterparts shall constitute the same agreement.

 

Section 12.            Governing Law.  All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

Section 13.            Mutual Waiver of Jury Trial.  The parties hereto hereby
irrevocably waive any and all rights to trial by jury in any legal proceeding
arising out of or related to this Agreement.  Any action or proceeding
whatsoever between the parties hereto relating to this Agreement shall be tried
in a court of competent jurisdiction by a judge sitting without a jury.

 

8

--------------------------------------------------------------------------------


 

Section 14.            Complete Agreement; Inconsistent Agreements.  This
Agreement represents the complete agreement between the parties hereto as to all
matters covered hereby, and supersedes any prior agreements or understandings
between the parties.

 

Section 15.            Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 16.            Amendment and Waiver.  Except as otherwise provided
herein, no modification, amendment or waiver of any provision of this Agreement
shall be effective against the Company or the Stockholder, or its permitted
assignees, as applicable, unless such modification is approved in writing by the
Company and the Stockholder, or its permitted assignees, as applicable.  The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

Section 17.            Termination.  Notwithstanding anything to the contrary
contained herein, if the Stockholder (together with its Affiliates and permitted
assignees) ceases to Beneficially Own a number of shares of Common Stock equal
to or greater than 5% of the total number of shares of Common Stock issued and
outstanding (on a non-fully diluted basis) (“Termination Event”), then this
Agreement shall expire and terminate automatically; provided, however, that
Sections 1(g) (i) (j) and (k) and 3-16 shall survive the termination of this
Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------


 

Schedule 2(a)

 

1.              Master Agreement (and corresponding schedules) between Rule 14,
LLC and SourceHOV, LLC dated January 1, 2015

2.              Master Agreement (and corresponding schedules) between Athena
LLC and SourceHOV, LLC dated September 6, 2015

3.              Master Agreement (and corresponding schedules) between Peri
Technologies LLC and SourceHOV, LLC, dated October 28, 2015

4.              Master Agreement (and corresponding schedules) between Teletype
LLC and SourceHOV, LLC, dated November 30, 2015

5.              Master Agreement (and corresponding schedules) between BNCM8 LLC
and SourceHOV, LLC, dated April 12, 2016

6.              Master Agreement (and corresponding schedules) between Zuma
Technologies LLC and SourceHOV, LLC, dated January 30, 2016

7.              Master Agreement (and corresponding schedules) between RDH
Technologies LLC and SourceHOV, LLC, dated December 15, 2016

8.              Master Agreement (and corresponding schedules) between JET
Technologies LLC and SourceHOV, LLC, dated December 2, 2015

9.              Master Agreement (and corresponding schedules) between Go Speak
Up LLC and SourceHOV, LLC, dated December 2, 2015

10.       Master Agreement (and corresponding schedules) between Spring Health
LLC and SourceHOV, LLC, November 24, 2015

11.       Lease agreement between HOVG, LLC (aka Bay Area Credit Service LLC)
and HOVRe LLC in connection with the lease of a facility in Antioch, CA, dated
December 1, 2008

12.       Affiliate lease agreement for rental property occupied by Banc Tec
India Private Ltd. on SB Road in Pune, India

13.       HOV Services, Ltd. providing IT services to HOV Services, Inc., dated
July 1, 2016.

14.       HOV Services, Ltd. providing Firefly services to HOV Services, Inc.,
dated July 1, 2016

15.       HOVS LLC Services Limited providing certain software support and
consultancy services for HOVS LLC, effective from July 1, 2016.

16.       HOV Services Limited providing certain data conversion services and
software support and consultancy services for Source HOV, LLC, effective from
July 1, 2016.

17.       Trademark License Agreement, dated April 29, 2011, by and between HOF
2 LLC and SourceHOV

18.       Agreement between HOVG, LLC (aka Bay Area Credit Service LLC) and HOV
Services Limited in connection with software and IT support and maintenance
dated October 15, 2013 and related work orders effective from July 2016.

19.       Master Agreement between Rule 14, LLC and DFG2, LLC dated January 8,
2014

20.       The Tripartite Agreement between HOV Services Limited, BancTec TPS
India Private Limited, and TransCentra FTS Private Limited, dated November 14,
2016

21.       Lease and License Agreement between HOV Services Limited and BancTec
TPS India Private Limited, dated October 27, 2015

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

Company:

 

 

 

EXELA TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name: James Reynolds

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

Stockholder:

 

 

 

APOLLO NOVITEX HOLDINGS, L.P.

 

 

 

By: Novitex Parent GP, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Laurie Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President and Secretary

 

--------------------------------------------------------------------------------